Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
					    OBJECTION
The recited “the alkyl group” in lines 8-9 of claim 44 is objected due to lack of antecedent basis since the line 8 recited “alkylene”, not “alkyl”.

					     REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 58 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150135305 (A) (Dec. 2, 2015).
the instant claims do not have such limitations.
KR teaches non-hydrogenated polyfarnesenes obtained by a living anionic polymerization which is modified with a functional group such as carboxyl at page 6, a fourth paragraph.
 Applicant had admitted that KR does not disclose that the hydrophobic polymer chain is hydrogenated in the response filed on November 9, 2020.
KR teaches employing other comonomers such as conjugated dienes and/or styrene in a bridging paragraph of pages 11 and 12.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
As to the recited process of claim 47, an invention in a product-by- process is a product, not a process. See In re Brown, 459 F2d 531, 173 USPQ 685
(CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).
MPEP 2113.  Thus, the recited process would have little probative value for the polyfarnesenes having the carboxylic acid group as the terminal group which are taught by KR.  The polyfarnesenes modified with the carboxyl as the terminal functional group would meet the instant polymer i) of claim 47.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
Thus, the instant invention lacks novelty.

Claims 3, 4 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150135305 (A) (Dec. 2, 2015)  as applied to claims 47, 58 and 59 above, and further in view of Pawlow et al (US 2006/0199922 A1).
KR further teaches non-hydrogenated polyfarnesenes obtained by a living anionic polymerization which is modified with a functional group such as amino at page 6, a fourth paragraph in which a reaction of an epoxy with unmodified polymer and then functionalization thereafter is further taught.  KR teaches further utilization of epoxides for introducing at least one atomic group having a functional group at the living end page 6, a sixth paragraph.  
The instant claim 44 further recites an alkylene oxide over the epoxides of KR
Pawlow et al teach epoxide such as alkylene oxide for terminating a living polymer in [0035].
Thus, it would have been obvious to one skilled in the art the effective filing date of invention to utilize the art well-known alkylene oxide for terminating a living polymer taught by Pawlow et al as the epoxide of KR since KR teaches utilization of epoxides for introducing at least one atomic group having a functional group at the living end and since the epoxides of KR would encompass the alkylene oxide of Pawlow et al absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 47, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150135305 (A) (Dec. 2, 2015) in view of Moore et al (US 3,629,175).
KR further teaches use of thiocarboxylic acid at page 6, a fourth paragraph;
The instant claim 47 further recites use of an alternative thioglycolic acid over the thiocarboxylic acid of KR.
Utilization of the thioglycolic acid for introducing a carboxylic groups on diene polymers is well-known.
Moore et al teach carboxyl-containing diene polymers obtained by utilizing thioglycolic acid at col. 4, lines 10-12.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the thioglycolic acid taught by Moore et al in KR for introducing a carboxylic groups on polyfarnesenes since KR teaches the thiocarboxylic acid which would encompass the art well-known thioglycolic acid of Moore et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 11, 2022                                               /TAE H YOON/                                                                            Primary Examiner, Art Unit 1762